Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s motion to suppress physical evidence without holding a hearing (see, CPL 710.60 [3] [b]). An affidavit of defendant’s counsel which merely contains conclusory allegations that an unconstitutional search had been conducted at the time of defendant’s arrest is insufficient to raise a factual issue that would require a hearing (see, CPL 710.60 [1]; People v Reynolds, 71 NY2d 552, 558; People v Lofton, 129 AD2d 970, lv denied 70 NY2d 650; People v Alexander, 88 AD2d 749; *932People v Reynolds, 71 AD2d 1008). (Appeal from judgment of Monroe County Court, Maloy, J. — burglary, third degree, and other charges.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.